        Case 1:20-cv-00449-JPW Document 27 Filed 11/16/20 Page 1 of 9




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
CINDY ORNER,                             :      Civil No. 1:20-CV-00449
Individually and on Behalf of the Estate :
of Raymond J. Orner, Deceased,           :
                                         :
              Plaintiff,                 :
                                         :
              v.                         :
                                         :
INTERNATIONAL LABORATORIES, :
Inc., et al.,                            :
                                         :
              Defendants.                :      Judge Jennifer P. Wilson
                                 MEMORANDUM
      This is a products liability, negligence, and wrongful death suit arising out of

the alleged mislabeling of medication. The case is presently before the court on a

motion to dismiss the complaint for failure to state a claim upon which relief may

be granted filed by Defendants Walmart Stores East, L.P. and Walmart

Supercenter #3633 (collectively referred to as “Walmart” or “Walmart

Defendants”). For the reasons that follow, the motion to dismiss is granted.

                    BACKGROUND AND PROCEDURAL HISTORY

      Plaintiff Cindy J. Orner (“Plaintiff”) initiated this case through the filing of a

writ of summons on December 11, 2019 in the Franklin County Court of Common

Pleas and subsequently filed a complaint in that court on behalf of herself and the

estate of her husband, Raymond J. Orner, Jr. (“Decedent”), on February 26, 2020.

(Doc. 1-3.) According to the allegations in the complaint, Decedent had been

                                           1
        Case 1:20-cv-00449-JPW Document 27 Filed 11/16/20 Page 2 of 9




taking prescription Clopidogrel since April 2017. (Doc. 1-3 ¶ 15.) Clopidogrel “is

a platelet inhibiting medication that is prescribed to patients with various

cardiovascular diseases, peripheral arterial disease, and patients with a history of

strokes.” (Id. ¶ 16.) Decedent was prescribed Clopidogrel “as a prophylactic

measure for the prevention of blood clots, heart attacks, and strokes.” (Id. ¶ 17.)

Missed doses of Clopidogrel increase a person’s risk of life-threatening heart

attacks and strokes. (Id. ¶ 18.)

      On November 16, 2017, Decedent went to Walmart Supercenter #3633 (“the

store”) in Waynesboro, Pennsylvania to fill his Clopidogrel prescription. (Id. ¶¶ 8,

19.) The store had previously received a shipment from Defendant International

Laboratories, LLC (“International Laboratories”) that purportedly contained 75-

milligram bottles of Clopidogrel. (Id. ¶ 20.) Many of the bottles in the shipment,

however, actually contained 10-milligram tablets of a different medication,

Simvastatin. (Id. ¶ 22.) The store distributed one of those bottles to Decedent.

(Id. ¶ 23.) Thus, rather than receiving Clopidogrel in accordance with his

prescription, Decedent allegedly received a bottle of Simvastatin that had been

mislabeled as a bottle of Clopidogrel. (Id.)

      Believing that he had received the correct medication from the store,

Decedent took Simvastatin instead of Clopidogrel for several weeks. (Id. ¶ 24.)



                                           2
         Case 1:20-cv-00449-JPW Document 27 Filed 11/16/20 Page 3 of 9




Because he was not taking Clopidogrel in accordance with his prescription, his risk

of suffering a heart attack or a stroke increased. (Id. ¶ 25.)

       On December 12, 2017, Decedent suffered a heart attack and died at the age

of 55. (Id. ¶¶ 26–27.) Decedent’s family believed that the heart attack was

brought on by natural causes until they received a letter from International

Laboratories on January 10, 2018, which acknowledged that some bottles labeled

as Clopidogrel had actually contained Simvastatin. (Id. ¶¶ 28–29.)

       Plaintiff’s complaint names as Defendants the Walmart Defendants and

International Laboratories. (Id. ¶¶ 6–8.) The complaint raises causes of action for

strict products liability, negligence, and wrongful death against International

Laboratories and separate causes of action for negligence and wrongful death

against Walmart. (Id. ¶¶ 30–60.)

       Walmart removed the case to this district on March 16, 2020. (Doc. 1.)

Walmart then moved to dismiss the complaint for failure to state a claim upon

which relief may be granted and failure to properly join an indispensable party on

March 23, 2020. (Doc. 5.) Briefing on the motion to dismiss is complete, and the

motion is ripe for the court’s disposition. (See Docs. 6, 10.)1




1
 International Laboratories has also moved to dismiss the complaint for improper service of
process under Federal Rule of Civil Procedure 12(b)(5). (Doc. 15.) That motion to dismiss is
addressed in a separate opinion.
                                               3
        Case 1:20-cv-00449-JPW Document 27 Filed 11/16/20 Page 4 of 9




                                     JURISDICTION

      This court has jurisdiction under 28 U.S.C. § 1332, which allows a district

court to exercise subject matter jurisdiction where the parties are citizens of

different states and the amount in controversy exceeds $75,000.

                                STANDARD OF REVIEW

      In order “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quoting

Twombly, 550 U.S. at 556). “Conclusory allegations of liability are insufficient” to

survive a motion to dismiss. Garrett v. Wexford Health, 938 F.3d 69, 92 (3d Cir.

2019) (quoting Iqbal, 556 U.S. at 678–79). To determine whether a complaint

survives a motion to dismiss, a court identifies “the elements a plaintiff must plead

to state a claim for relief,” disregards the allegations “that are no more than

conclusions and thus not entitled to the assumption of truth,” and determines

whether the remaining factual allegations “plausibly give rise to an entitlement to

relief.” Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012).



                                            4
        Case 1:20-cv-00449-JPW Document 27 Filed 11/16/20 Page 5 of 9




                                     DISCUSSION

      A. The Complaint Fails to State a Claim Upon Which Relief May Be
         Granted

      Plaintiff’s claims against Walmart sound in negligence and wrongful death.

To state a negligence claim upon which relief may be granted under Pennsylvania

law, a plaintiff must allege (1) that the defendant owed a duty of care to the

plaintiff, (2) that the defendant breached that duty, (3) that there was a causal

connection between the defendant’s breach and the plaintiff’s injury, and (4) that

the plaintiff suffered an actual loss or injury as a result. Brewington ex rel.

Brewington v. City of Philadelphia, 199 A.3d 348, 355 (Pa. 2018). To state a

claim for wrongful death, a plaintiff must allege that the defendant’s wrongful or

neglectful act caused the death of the decedent. 42 Pa.C.S. § 8301; Hatwood v.

Hosp. of the Univ. of Pa., 53 A.3d 1229, 1235 (Pa. Super. Ct. 2012).

      In this case, Plaintiff alleges that Walmart “had a duty to establish and

execute policies, procedures, and guidelines” to prevent “customers from receiving

incorrect medications” and that it had a duty “to hire, train, supervise, and retain

qualified employees . . . who would not place customers in danger by providing

them with incorrect medications.” (Doc. 1-3 ¶¶ 52–53.) Plaintiff alleges that

Walmart breached these duties because it failed to develop adequate policies and

procedures to prevent customers from receiving incorrectly labeled medication and

                                           5
        Case 1:20-cv-00449-JPW Document 27 Filed 11/16/20 Page 6 of 9




failed to hire, train, supervise, and retain employees who were capable of

preventing such errors. (Id. ¶¶ 54–55.) Plaintiff alleges that these breaches caused

Decedent’s heart attack and death. (Id. ¶¶ 56–57.) Plaintiff’s wrongful death

claim against Walmart is based on the same alleged negligence. (See id. ¶¶ 58–

60.)

       Walmart argues that the claims against it should be dismissed for failure to

state a claim upon which relief may be granted because the complaint does not

adequately allege that Walmart owed Decedent a duty of care, that Walmart

breached that duty, or that Walmart’s actions caused Decedent’s injury. (Doc. 6 at

6–7.) Plaintiff disagrees, arguing that the complaint states a negligence claim upon

which relief may be granted because it alleges that Walmart was in control of all

medications that were sold to customers at the store; that Walmart had a duty to

implement policies and procedures to prevent customers from receiving improperly

labeled medication; and that Walmart had a duty to hire, train, and supervise

qualified employees for the same purpose. (Doc. 10 at 5–8.)

       Having reviewed the parties’ arguments, the court agrees with Walmart that

the complaint fails to state a negligence claim upon which relief may be granted

against Walmart, and, by extension, fails to state a wrongful death claim upon

which relief may be granted against Walmart. To begin, the complaint fails to

allege that Walmart breached any legally relevant duty to Decedent or Plaintiff.
                                          6
        Case 1:20-cv-00449-JPW Document 27 Filed 11/16/20 Page 7 of 9




The complaint does not allege that Walmart had a duty to inspect the contents of

the medication bottle that was provided to Decedent, nor does it allege that

Walmart had any knowledge that the contents of the bottle were improperly

labeled. Absent such allegations, there is no basis to hold Walmart liable for

Decedent’s death.

      Similarly, the complaint fails to allege any facts that could support a finding

that Walmart’s actions caused Decedent’s death. The complaint alleges that the

mislabeled bottle containing Simvastatin was manufactured and mislabeled by

International Laboratories and reached Decedent “without any alterations or

changes in its condition.” (Doc. 1-3 ¶ 33.) Thus, because there is no allegation of

affirmative wrongdoing by Walmart, any claims against Walmart would have to be

based on Walmart failing to inspect the bottle before selling it to Decedent. As

noted above, however, the complaint does not allege that Walmart had a duty to

inspect the bottle or any knowledge that the bottle contained the wrong medication.

      Thus, because the complaint fails to allege that Walmart breached a relevant

duty and fails to allege that Walmart’s actions caused Decedent’s death, the court

finds that the complaint fails to state a negligence claim upon which relief may be

granted against Walmart. It follows from that conclusion that the complaint fails

to state a wrongful death claim upon which relief may be granted against Walmart

because it fails to allege a wrongful or neglectful act by Walmart. See 42 Pa.C.S. §
                                          7
        Case 1:20-cv-00449-JPW Document 27 Filed 11/16/20 Page 8 of 9




8301. The court will therefore dismiss both claims against Walmart. The court

will, however, grant Plaintiff leave to amend the claims against Walmart because

amendment of those claims would be neither inequitable nor futile. Houle v.

Walmart Inc., 447 F. Supp. 3d 261, 273 (M.D. Pa. 2020) (“[I]f a complaint is

subject to Rule 12(b)(6) dismissal, a district court must permit a curative

amendment unless such an amendment would be inequitable or futile.” (citing

Phillips v. Allegheny Cty., 515 F.3d 224, 245 (3d Cir. 2008))).

      B. The Court Will Not Address Walmart’s Indispensable Party
         Argument

      Walmart additionally moves to dismiss the complaint for failure to join an

indispensable party under Federal Rules of Civil Procedure 12(b)(7) and 19.

Specifically, Walmart argues that International Laboratories is an indispensable

party and that the complaint should therefore be dismissed “[i]n the event that

International Laboratories was not properly served.” (Doc. 6 at 8.) In a separate

opinion on today’s date, however, the court concluded that International

Laboratories was properly served and denied that party’s motion to dismiss for

insufficient service of process. Accordingly, this portion of Walmart’s motion to

dismiss is now moot and the court will not consider it.




                                          8
        Case 1:20-cv-00449-JPW Document 27 Filed 11/16/20 Page 9 of 9




                                 CONCLUSION

      For the foregoing reasons, Walmart’s motion to dismiss is granted. An

appropriate order follows.

                                     s/Jennifer P. Wilson
                                     JENNIFER P. WILSON
                                     United States District Court Judge
                                     Middle District of Pennsylvania

Dated: November 16, 2020




                                       9
